Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on May 27, 2022 was received and has been entered.  Claims 1 and 14-15 were amended. Claims 1, 4-6, and 14-15 are in the application and pending examination. Claims 7 and 10-13 have previously been withdrawn. A replacement paragraph was submitted to amend the title.                    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The previous objection to the drawings under 37 CFR 1.83(a) based on objection to show the following feature in the claims :
“camera configured to acquire a captured image of the workpiece table or the workpiece placed on the workpiece table” in claim 1
 is withdrawn based on Applicant’s arguments.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “161”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “16” has been used to designate both Y-axis linear scale in lower central area of Fig. 4 and another different element on the right side of Fig. 4.   
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "11" and "14" have both been used to designate “x -axis guide rails” in Fig. 2.   
Figs. 4 and 11 lack an x-y-z axis.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “40” in Fig. 2, “102” in Fig. 4, and “161” in Fig. 4, as described in the specification. 
 Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “single workpiece”, “first correction tables”, and “second correction tables” is withdrawn based on the amendment to the claim.
The previous objection to the specification as failing to provide proper antecedent basis for the claimed subject matter:  
“the controller is configured to: 								… create, based on … a detected position of the workpiece table from the linear scale and the captured image from the camera, a first reference correction table, a second reference correction table, and a third reference correction table…”                                   
Paragraph 44 is objected to based on the following language: 
“The image capturing units 40 are disposed at a position which approximately overlaps, in a plan view, a trajectory of the reference marks 102 on the workpiece W when the workpiece table 20 is moved in the Y-axis direction by the Y-axis linear motors 13. Specifically, as illustrated in, for example, FIG. 2, the image capturing unit 40 is provided on the carriage plate 31a when the second carriage plate 31a from the lower side at the negative side in the X-axis direction approximately overlaps the trajectory of the reference marks 102 when the workpiece W is moved in the Y-axis direction. Further, the image capturing unit 40 may be configured to be movable in the X-axis direction.”
Carriage plate and second carriage plate appear to be identified with the same reference numeral in this paragraph.
The following phrase is awkward “the lower side at the negative side “.
 Clarification is requested.
Claim Objections
Claim 1 recites the following limitation: “linear scale configured to detect a position of the linear motor in the main scanning direction”.
Based on Fig. 1, 4, and 11, and paragraphs 34, 55, a suggested revision is as follows: “linear scale configured to measure .
Claim 1 recites the following limitation: “linear motor in the main scanning direction detected by the linear scale”. 
Based on Fig. 1, 4, and 11, and paragraphs 34, 55, a suggested revision is as follows: “linear motor in the main scanning direction measured with the linear scale”.
Claim Rejections - 35 USC § 112
The previous rejection of claim 1, 4-6, and 14-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn based on the amendment to claim 1.
Response to Arguments
Applicant’s arguments and amendments with respect to claims 1, 4-6, and 14-15 have been fully considered and are persuasive.  The rejection of claims 1, 4-6, and 14-15 has been withdrawn.  
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/
Primary Examiner
Art Unit 1717